Citation Nr: 0428749	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  00-20 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disorder to include degenerative disc disease.

2.  Evaluation of hysterectomy, currently rated as 30 percent 
disabling.

3.  Evaluation of left knee injury, currently rated as 10 
percent disabling.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for major 
depressive disorder, secondary to hysterectomy.

5.  Entitlement to service connection for major depressive 
disorder, secondary to hysterectomy.

REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs

ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from May 1986 to March 1992.

This appeal arises from a May 2000 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans' Affairs which denied service connection for central 
and right lateral disc herniation at L4-L5 and L5-S1 as 
secondary to the service-connected disability of residuals of 
left knee injury.

In May 2001, the Board of Veterans' Appeals remanded the 
veteran's claim for further development, including a VA 
examination.  In June 2003, the RO granted the veteran's 
claim for entitlement to service connection for breast 
cancer.  In a statement received by the RO in June 2003, the 
veteran appeared to raise the matters of service connection 
for right breast mastectomy and lymphedema secondary to 
service connected breast cancer.  The Board refers these 
matters to the RO for appropriate action.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5100).  This law redefines 
the obligations of VA with respect to the duty to notify and 
assist.  

In May 2001, the Board remanded the veteran's claim for 
entitlement to service connection for a lumbosacral spine 
disorder to include degenerative disc disease.  The Board 
instructed the RO to schedule the veteran for another 
orthopedic examination to determine whether the veteran's 
back disability was caused or aggravated by the veteran's 
service-connected disabilities.  Although the RO made a 
proper examination request, the veteran's July 2004 
examination continues to have developmental deficiencies 
which must be addressed prior to the Board rendering a 
decision.  In light of the Court's directive to the Board 
regarding remands, the Board is compelled to remand this case 
for the RO to fully comply with the Board's remand.  Stegall 
v. West, 11Vet. App. 268 (1998).  In Stegall, the Court held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand orders 
and that a remand by the Board imposes upon the RO a 
concomitant duty to ensure compliance with all of the terms 
of the remand.  The Court noted that where the remand orders 
of the Board are not complied with, the Board itself errs in 
failing to ensure compliance.

The examination was inadequate to address whether the 
veteran's back disability could be service connected as 
secondary to her left knee injury.  Secondary service 
connection may be granted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a) 
(2003); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  Where proximate 
causation of the underlying non service-connected disability 
is not shown, secondary service connection may still be 
established for a disability resulting from aggravation of a 
non service-connected disability by a service-connected 
disability or disabilities.  See Allen, supra.  While the 
examiner opined that the veteran's back disability was not 
service connected, she failed to address whether the 
veteran's back disability had been caused or aggravated by 
her left knee disability.  Therefore, the veteran should be 
scheduled for another examination.

In addition, in a June 2002 rating decision, the RO 
determined that new and material evidence had been submitted 
to reopen a claim for service connection for major depressive 
disorder secondary to hysterectomy, but denied the claim on 
the merits.  The RO also continued a disability evaluation of 
30 percent for hysterectomy and 10 percent for a left knee 
disability.  The veteran submitted a notice of disagreement 
for all the denied issues in July 2002.  However, the RO has 
not sent the veteran a statement of the case and an appeal 
has not been perfected as to these issues.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where a notice of disagreement has been filed with regard to 
an issue, and a statement of the case has not been issued, 
the appropriate Board action is to remand the issue to the RO 
for issuance of a statement of the case.  It is proper to 
remand the claims because the veteran has not been provided a 
SOC on these issues.  Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 
408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 
(1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  However, 
these issues will be returned to the Board after issuance of 
the SOC only if perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 
97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should arrange to have the 
veteran undergo an orthopedic 
examination of the lumbosacral spine.  
All indicated tests should be 
conducted.  The examiner should review 
the entire record and render an opinion 
as to whether it is at least as likely 
as not (i.e. 50 percent probability or 
more) that the veteran's back 
disability was caused or aggravated by 
the service-connected left knee 
disability.  The examiner should 
provide the rationale for the opinion.  
The claims file must be made available 
to the examiner for review and the 
examination report should reflect that 
such a review was conducted.


2.  Thereafter, the RO should 
readjudicate the lumbosacral spine 
disorder issue.  If the determination 
remains unfavorable to the veteran, she 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits.  The veteran 
should be given an opportunity to 
respond to the SSOC.  

3.  The RO should provide the appellant 
with a statement of the case as to the 
issues noted above from her July 2002 
notice of disagreement and all relevant 
actions taken on the claim.  The 
veteran should be informed that she 
must file a timely and adequate 
substantive appeal in order to perfect 
an appeal of these issues to the Board.  
See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b).  If a timely substantive 
appeal is filed, the claim should be 
returned to the Board for further 
appellate consideration, if 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until she receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



